DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of ITUA2016A003175 has been filed in parent Application No. 16/098,846, filed on November 2, 2018.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on May 11, 2016. It is noted, however, that applicant has not filed a certified copy of the ITUS2016A003360 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “them” in line 6. The limitation renders the claim indefinite because it is not clear whether “them” corresponds to the folded portions or radio-transparent structure and folded portions, e.g., spacing the folded portions apart from the radio-transparent structure vs. spacing the folded portions apart from each portion. For the purpose of further examination, the limitation has been interpreted as spacing the folded portions apart from each other (not apart from the radio-transparent structure).
Claims 17-21 depend from claim 16 and therefore inherit the deficiency of claim 16 discussed above.
Claim 17 further recites the limitation “folded portions.” The limitation renders the claim indefinite because it is not clear whether these portions correspond to the earlier-recited folded portions or new/different folded portions. For the purpose of further examination, the limitation has been interpreted as “the folded portions.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever et al. (U.S. 6,157,730), in view of Hilton et al. (Hilton, P., Power, W., Hayes, M., Bowman, C. (2003). Sheep Pelt Inspection. In: Graves, M., Batchelor, B. (eds) Machine Vision for the Inspection of Natural Products. Springer, London. https://doi.org/10.1007/1-85233-853-9_14), and further in view of Houtz (US 2010/0058818 A1), hereinafter referred to as Roever, Hilton, and Houtz, respectively.
Regarding claim 16, Roever teaches a diagnostic support for a skin, comprising:
a structure configured to define at least one folding surface of said skin and on which said skin is at least partially stretched and consequently folded, thereby defining folded portions of said skin (Roever Fig. 1A: the skin, 2, is folded on the conveyor belts 5 & 6, stretched by rollers 7 & 8; Roever col. 5 lines 22-41: “Handling means 1 comprises a former, in this embodiment being a 12 mm diameter roller 4 over which the hide 2 is tensioned … enable applied tension to increase detectability of any hidden defects in a hide, without over-stretching”),
wherein said structure is configured to position itself between said folded portions, thus spacing them apart from each other (Roever Fig. 1A).
However, Roever does not appear to explicitly teach that the structure is radio-transparent.
Pertaining to the same field of endeavor, Hilton teaches that the structure is radio-transparent (Hilton Fig. 14.1 & pg. 371: “The laser imager acquires three images of the pelt: reflection, transmission and fluorescence”; Hilton Fig. 14.3-5: the images of the pelt show no other structures besides the pelt, i.e., the skin is imaged on a radio-transparent surface).
Roever and Hilton are considered to be analogous art because they are directed to skin inspection using imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual inspection system for leather hide (as taught by Roever) to use a radio-transparent structure (as taught by Hilton) because the combination allows the use of additional imaging methods, laser, to easily identify skin defects (Hilton pg. 372).
Roever, in view of Hilton, does not appear to explicitly teach that the skin is mutually superimposed.
Pertaining to the same field of endeavor, Houtz teaches that the skin is mutually superimposed (Houtz Fig. 4 & Houtz ¶0029: “the hide 53 is first folded such that left and right belly sections A and B are folded over or under the main body sections C and D to reduce the width of the hide to approximately 38-40 inches”).
Roever, in view of Hilton, and Houtz are considered to be analogous art because they are directed to handling skin samples. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual inspection system for leather hide (as taught by Roever, in view of Hilton) to superimpose the skin sample (as taught by Houtz) because the combination reduces the size of the sample (Houtz ¶0029).

Regarding claim 17, Roever, in view of Hilton and Houtz, teaches the diagnostic support according to claim 16, wherein said radio-transparent structure is configured to fold said skin, thereby defining folded portions that are equally space from one another (Roever Fig. 1A: the imaging system allows the skin to be stretched, folded, and equally spaced apart, also see Roever col. 2 lines 45-58: “this dual tensioning is facilitated by a former which comprises a plurality of substantially flat areas for supporting areas of the hide samples to be imaged, separated by depressions. The hide is tensioned in a first direction perpendicular to the extending direction of the former over the substantially flat portions, and is tensioned in a second direction, which is in the same direction as the extending direction of the former, by pressing portions of the hide into the depressed portions”; refer to Hilton Figs. 14.1, 14.3-5 & pg. 371 regarding the radio-transparent structure; also see Houtz Fig. 4).

Regarding claim 20, Roever, in view of Hilton and Houtz, teaches the diagnostic support according to claim 16, wherein said radio-transparent structure comprise a plurality of panels configured to be stacked, thereby placing said skin between said panels (Roever Fig. 1A; also see Roever Figs. 8-10 showing the leather samples placed between the belts and roller slots).

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roever et al. (U.S. 6,157,730), in view of Houtz (US 2010/0058818 A1), hereinafter referred to as Roever and Houtz, respectively.
Regarding claim 22, Roever teaches a method for inspecting a skin, comprising:
inserting at least part of a folded skin in a field of view of an imaging device (Roever Fig. 1A: folded skin 2, imaging device 3); and
imaging said folded skin using said imaging device (Roever Abstract: “A visual inspection system particularly designed for imaging relatively non-rigid materials … identify defects and the positions of defect … particularly designed for handling leather hide”; Roever Fig. 5).
However, Roever does not appear to explicitly teach folding said skin back on itself, defining mutually spaced folded portions.
Pertaining to the same field of endeavor, Houtz teaches folding said skin back on itself, defining mutually spaced folded portions (Houtz Abstract: “a hide folding station, a stacking station adapted to deposit hides at a plurality of stacking sites, a conveyor system and a control system”; Houtz Fig. 4).
Roever and Houtz are considered to be analogous art because they are directed to skin inspection using imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visual inspection system for leather hide (as taught by Roever) to fold the skin on itself (as taught by Houtz) because the combination reduces the size of the sample (Houtz ¶0029).

Regarding claim 23, Roever, in view of Houtz, teaches the method according to claim 22, further comprising using a diagnostic support to fold said skin in order to reduce the width of said skin to a value substantially less than the diameter of said field of view, thereby allowing at least a partial introduction of said skin folded on said diagnostic support in said field of view (Note that the term “substantially” is a subjective/relative term. However, ¶0013 of the specification describes that the term “substantially” is “to be understood to the extent of measurement errors or inaccuracies due to production and/or manufacturing defects and, especially, to the extent of a slight difference from the value, the measure, the shape, or the geometric reference with which it is associated. For example, these terms, if associated with a value, preferably indicate a difference not exceeding 10% of the value itself.” Therefore, the claim has been interpreted as <10% less than the diameter of the FOV. Houtz ¶0029: “the hide 53 is first folded such that left and right belly sections A and B are folded over or under the main body sections C and D to reduce the width of the hide to approximately 38-40 inches”; refer to Roever Figs. 1A showing how the skin sample is fed to the imaging device).

Allowable Subject Matter
Claim 18, 19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18, the prior art of record teaches the diagnostic support according to claim 16, but does not appear to teach that the radio-transparent structure comprises a flexible plate defining said folding surface and configured to roll up on itself, thus folding said skin.

Regarding claim 19, the prior art of record teaches the diagnostic support according to claim 16, but does not appear to teach that said radio-transparent structure defines a longitudinal plane and comprises a plurality of sections, each section defining one of said at least one folding surfaces, and said sections are mutually alternated on opposite sides with respect to said longitudinal plane and axially spaced from each other.

Regarding claim 21, the prior art of record teaches the diagnostic support according to claim 16, but does not appear to teach that said radio-transparent structure comprises a first fork comprising first tines and a second fork comprising second tines configured to position themselves between said first tines, enabling said skin to fit between said first and second tines by folding.

Note that the examiner’s statement of reasons for indicating allowable subject matter applies to the claims only as interpreted by the examiner due to the 35 U.S.C. 112(b) issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667